DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 8/26/2020 has been considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  it appears that “moving meta data” in line(s) 2 was meant to be --moving the meta data--; “the number” in line(s) 4 was meant to be --a number--.  
Claim 4 is objected to because of the following informalities:  it appears that “moving meta data” in line(s) 2 was meant to be --moving the meta data--; “the number” in line(s) 4 was meant to be --a number--.  
Claim 5 is objected to because of the following informalities:  it appears that “migrates meta data” in line(s) 3 was meant to be --migrates the meta data--.
Claim 6 is objected to because of the following informalities:  it appears that “the number” in line(s) 2 and 5 was meant to be --a number--.  
Claim 10 is objected to because of the following informalities:  it appears that “on at least one meta region” in line(s) 9-10 was meant to be --on the at least one meta region--.
Claim 11 is objected to because of the following informalities:  it appears that “moving meta data” in line(s) 2 was meant to be --moving the meta data--.
Claim 13 is objected to because of the following informalities:  it appears that “moving meta data” in line(s) 3 was meant to be --moving the meta data--.
Claim 14 is objected to because of the following informalities:  it appears that “migrating meta data” in line(s) 5 was meant to be --migrating the meta data--.
Claim 15 is objected to because of the following informalities:  it appears that “the total sum of the number” in line(s) 3 was meant to be --the total sum of the number--; “the number” in line(s) 6 was meant to be --a number--.
Claim 16 is objected to because of the following informalities:  it appears that “the number” in line(s) 9 and 12 was meant to be --a number--.  
Claim 17 is objected to because of the following informalities:  it appears that “the number” in line(s) 4 was meant to be --a number--; “the third reference value” in line(s) 5-6 was meant to be --a third reference value--; “a total sum” in line(s) 7 was meant to be --the total sum--; “a first reference value” in line(s) 8 was meant to be --the first reference value--.  
Appropriate correction is required.


	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 10, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melcher et al. (US 8,601,202 ‒hereinafter Melcher).

Regarding claim 1, Melcher discloses a controller (fig. 11) that controls a nonvolatile memory apparatus, comprising:
first memory configured to temporarily store user data (dynamic random access memory DRAM is a memory that temporarily stores user data; fig. 11);
a second memory (nonvolatile memory 22, detailed as memory device 201; fig. 2, 11) including a plurality of memory regions (comprising main partitions 205, 206, 207, 210; fig. 2) composed of one or more meta regions (main partition 210 functions as a meta region; fig. 2) for storing meta data (i.e. data reserved for management operations; col. 5 lines 9-11) and at (main blocks 205, 206, 207, 230 comprises at least one spare region; fig. 2, col. 4 lines 54-56); and
a processor (fig. 11) configured to control the first memory and the second memory (col. 13 lines 4-10) and perform first start-gap wear leveling (wear-leveling starting with first available spare region, i.e. a start-gap; col. 5 lines 11-14) on at least one meta region (210; fig. 2) using the at least one spare region (i.e. spare region of the main blocks 205, 206, 207, 230; fig. 2) as a gap (i.e. a spare).

Regarding claim 3, Melcher discloses the controller, wherein each of the one or more meta regions includes a plurality of sub-regions (main partition 210 comprises a plurality of blocks, each plurality is considered sub-regions; fig. 2) composed of one or more sub-meta regions (the plurality of blocks comprising data reserved for management operations, therefore is considered sub-meta regions; fig. 2) for storing the meta data (col. 5 lines 9-11) and at least one sub-spare region (main blocks 205, 206, 207, 230 comprises at least one spare region; fig. 2, col. 4 lines 54-56), and
wherein the processor further performs second start-gap wear leveling (wear-leveling starting with second available spare region corresponding to the sub-meta region, i.e. a second start-gap; col. 5 lines 11-14) on at least one sub-meta region using the at least one sub-spare region (i.e. spare region of the main blocks 205, 206, 207, 230; fig. 2) as a gap (i.e. a spare).

Regarding claim 9, Melcher discloses the controller, wherein the first memory is a dynamic random access memory (DRAM) (fig. 11) and the second memory is a phase-change random access memory (PCRAM) (fig. 12).

Regarding claim 10, Melcher discloses an operating method of a controller (fig. 11) including a first memory configured to temporarily store user data (dynamic random access memory DRAM is a memory that temporarily stores user data; fig. 11) and a second memory (nonvolatile memory 22, detailed as memory device 201; fig. 2, 11) including a plurality of memory regions (comprising main partitions 205, 206, 207, 210; fig. 2) composed of one or more meta regions (main partition 210 functions as a meta region; fig. 2) for storing meta data (i.e. data reserved for management operations; col. 5 lines 9-11) and at least one spare region (main blocks 205, 206, 207, 230 comprises at least one spare region; fig. 2, col. 4 lines 54-56), the operating method comprising:
determining whether a number of accesses (a number of erase access; col. 8 lines 9-12) to at least one meta region (main partition 210; fig. 2), where the meta data is stored (i.e. data reserved for management operations is stored in main partition 210; col. 5 lines 9-11), is equal to or greater than a first reference value (equal to a predetermined threshold, corresponding to the meta region; col. 7 lines 57-67); and
performing first start-gap wear leveling (wear-leveling starting with first available spare region, i.e. a start-gap; col. 5 lines 11-14) on at least one meta region (main partition 210; fig. 2) using the at least one spare region (i.e. spare region of the main blocks 205, 206, 207, 230; fig. 2) as a gap (i.e. a spare) when a total sum (i.e. a total count) of the number of accesses (the number of erase accesses, to the meta data; col. 8 lines 26-29) to the meta data is equal to or more than a first reference value (equal to a maximum threshold value, corresponding to the meta region; col. 8 lines 9-29).

Regarding claim 16, Melcher discloses a system comprising:
a data memory region (comprising main partitions 205, 206, 207, 210; fig. 2) having one or more data spaces (data blocks 225, 226, 228, respectively; fig. 2) each configured to store a data piece (the data blocks essentially stores data, i.e. a data piece of the respective data memory region; fig. 2);
a spare memory region (main partitions 205, 206, 207, 210 comprises at least one spare region; fig. 2, col. 4 lines 54-56) having one or more spare spaces (col. 4 lines 54-56) each configured to store a data piece (the spare data block essentially stores data; i.e. a data piece of the respective spare memory region 210; fig. 2); and
a controller (fig. 11) configured to:
shift first data pieces (i.e. stored data corresponding to a first wear leveling; col. 7 lines 6-21) stored in one or more among the data spaces (225, 226, 228; fig. 2) for the first data pieces to flock within the spare memory region (first data pieces from the data spaces flock within the spare memory region 210 by being copied from the data spaces to the spare memory region 210; col. 7 lines 12-14), when a total sum (i.e. a total count) of the number of accesses (the number of erase accesses, to the meta data; col. 8 lines 26-29) to the data memory region is equal to or more than a first reference value (equal to a maximum threshold value, corresponding to the meta region, i.e. a first reference value; col. 8 lines 9-29), and
(i.e. stored data corresponding to a second wear leveling cycle; col. 7 lines 21-25) from one among the data space (225, 226, 228; fig. 2) to the data memory region (the data memory region of the first wear leveling becomes a spare memory region in the second wear leveling, to which the second data piece is migrated to; col. 7 26-28), when a total sum (i.e. a total count) of the number of accesses (a number of erase access to the data spaces; col. 8 lines 9-12) to the data spaces is equal to or more than a second reference value (equal to a maximum threshold value, corresponding to the data spaces, i.e. a second reference value; col. 8 lines 26-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melcher et al. (US 8,601,202 ‒hereinafter Melcher) in view of Koga et al. (US 2004/0193806 ‒hereinafter Koga).

Regarding claim 7, Melcher does not expressly disclose a controller, wherein the first memory has a larger data storage capacity than the second memory.
Koga discloses wherein the first memory has a larger data storage capacity than the second memory (para 0029).
It is common and well known in the art that different memories have different storage capacities and operating speeds. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Melcher is modifiable as taught by Koga for the purpose of managing data transfers in the device, to improve the efficiency of memory transfers while reducing circuitry area (para 0295 of Koga).

Regarding claim 8, Melcher does not expressly disclose a controller, wherein the first memory has a higher data processing speed than the second memory.
Koga discloses wherein the first memory has a higher data processing speed than the second memory (para 0029).
It is common and well known in the art that different memories have different storage capacities and operating speeds. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of (para 0295 of Koga).

Allowable Subject Matter
Claim(s) 2, 4-6, 11-15, and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to dependent claim 2, the prior art fails to teach or suggest the claimed limitations, namely moving meta data of the is at least one meta region to the at least one spare region when a total sum of the number of accesses to the meta data is equal to or more than a first reference value.
With respect to dependent claim 4, the prior art fails to teach or suggest the claimed limitations, namely moving meta data of the at least one sub-meta region to the at least one sub-spare region when a total sum of the number of accesses to the meta data stored in the sub-meta regions for each meta region is equal to or more than a second reference value.
With respect to dependent claim 5 (and all dependent claim(s) 6 therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein the processor migrates 
With respect to dependent claim 11, the prior art fails to teach or suggest the claimed limitations, namely performing first start-gap wear leveling on at least one meta region using the at least one spare region as a gap when a total sum of the number of accesses to the meta data is equal to or more than a first reference value.
With respect to dependent claim 12 (and all dependent claim(s) 13-15 and 17 therefrom), the prior art fails to teach or suggest the claimed limitations, namely performing second start-gap wear leveling on at least one sub- meta region using the at least one sub-spare region as a gap when the total sum of the number of accesses is equal to or more than the second reference value.
The allowable claims are supported in at least 3A-3B of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-, fax number 571-273-2267.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 4:30 PM Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824